Title: To Thomas Jefferson from George Hay, 17 June 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Richmond. June 17. 1807.
                        
                        In a former letter you stated that you had directed several blank pardons to be prepared and sent to me. I
                            received but one in addition to that sent for Bollman. This I believe I shall give to Dunbaugh: but he is not the only
                            man, who ought to be placed in a state of intire Confidence and Security. There are about three others, whose evidence
                            would be very important, if they did not shelter themselves under the plea of not accusing themselves.
                        The grand Jury are still engaged, and certainly attend to that part of their oath which injoins them to keep
                            their own and their fellows counsel Secret.—No time should be lost in forwarding the Pardons— 
                  With the highest respect
                        
                            Geo: Hay
                            
                        
                    